Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12 directed to an invention non-elected without traverse.  Accordingly, claims 1-12 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MICHAEL SWOPE on 8/6/2021.
The application has been amended as follows: 
Amend claim 16 as follows:
16. A substrate cleaning method comprising: 
a step of causing a control unit to calculate a calculated pressing amount of a cleaning member corresponding to a setting load; 
a step of causing a member drive unit to press the cleaning member against a substrate by the calculated pressing amount; 
a step of causing a load measurement unit to measure a measurement value of [[a]]an applied pressing load of the cleaning member; and 

the control unit stores a correspondence relation between  pressing loads and pressing amounts of the cleaning member for M different stored pressing loads as master data, and 
in the step of calculating the calculated pressing amount[[,]]: 
the control unit acquires the correspondence relation between the pressing loads and the pressing amounts of the cleaning member for N different pressing loads among the M different stored pressing loads as measurement data, on the basis of the measurement value of the load measurement unit, where N is smaller than M,
the control unit corrects each of [[stored]]the pressing amounts corresponding to the M different stored pressing loads in the master data, on the basis of the measurement data, so that the correspondence relation between  the pressing loads and the pressing amounts for the N different pressing loads in the master data approaches the correspondence relation between  the pressing loads and the pressing amounts for the N different pressing loads in the measurement data, and generates data for a movement amount calculation showing the correspondence relation between  the pressing loads and the pressing amounts for the M different stored pressing loads, and 
the control unit calculates the calculated pressing amount of the cleaning member corresponding to the setting load, on the basis of the correspondence relation between  the pressing loads and the pressing amounts in the data for movement amount calculation.  

Reasons for Allowance
Claims 16-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest the subject matter of claims 16 and 18, the independent claims. 
Regarding claim 16, it’s well known in the substrate-processing art to store (in a control unit) a correspondence relation between pressing loads and pressing amounts of the cleaning member for different pressing loads and to acquire new correspondence relations (see, e.g., Japanese publication JPH10229063 to NISHIMURA). But the prior art does not anticipate or fairly suggest the specific steps recited in the claim, including: e.g., acquire the correspondence relation between pressing loads and pressing amounts of the cleaning member for N different pressing loads among the M different pressing loads as measurement data; correct each of the pressing amounts corresponding to the M different pressing loads in the master data, on the basis of the measurement data, so that the correspondence relation for the N different pressing loads in the master data approaches the correspondence relation for the N different pressing loads in the measurement data; generate data for a movement amount calculation showing the correspondence relation for the M different pressing loads; and calculate the calculated pressing amount of the cleaning member corresponding to the setting load, on the basis of the correspondence relation in the data for movement amount calculation.
Regarding claim 18, it’s well known in the substrate-processing art to use two cleaning members to clean a substrate by simultaneously contacting both cleaning members with the substrate (see, e.g., US publication 20130098397 to WANG). But the prior art does not anticipate or fairly suggest that: each of the two cleaning members moves towards the substrate from an initial position to an intermediate position, before contacting the substrate; one cleaning member’s initial position is farther away from the substrate than the other cleaning member’s initial position, but their respective intermediate positions are the same distance away from the substrate; the two cleaning members simultaneously move from their respective initial positions and simultaneously arrive at their respective intermediate positions, despite different traveling .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/R.Z.Z./Examiner, Art Unit 1714                                                                                                                                                                                                        /MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714